Case: 6:19-cv-00101-REW Doc #: 15 Filed: 04/23/20 Page: 1 of 17 - Page ID#: 1920




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                 SOUTHERN DIVISION
                                       LONDON

   SHANNON DELANE NAPIER,                        )
                                                 )
         Plaintiff,                              )
                                                 )            No. 6:19-CV-101-REW
   v.                                            )
                                                 )             OPINION & ORDER
   ANDREW SAUL,1 Commissioner of                 )
   Social Security,                              )
                                                 )
         Defendant.                              )

                                        *** *** *** ***

          Shannon Napier appeals the Commissioner’s denial of his application for

   Disability Insurance Benefits (DIB) and Supplemental Security Income (SSI).2 The

   parties filed dueling summary judgment motions. The Court, having considered the full

   record under governing law, GRANTS the Commissioner’s motion (DE 14) and

   DENIES Napier’s motion (DE 12) because substantial evidence supports the findings

   resulting in the administrative ruling, and the decision rests on proper legal standards.



   1
     Andrew Saul, replacing former Commissioner (and named Defendant) Nancy Berryhill,
   “was sworn in as Commissioner of Social Security on June 17, 2019[.]” See
   Commissioner Bio, Social Security Administration, available at https://www.
   ssa.gov/agency/commissioner.html. Accordingly, the Court substitutes Commissioner
   Saul as titular Defendant.
   2
     Napier claims filing of (and frames his appeal as addressing only) a DIB application
   (under Title II). See DE 12 at 2. The Commissioner, by contrast, asserts that Napier
   applied also for (and was denied) SSI benefits (under Title XVI). DE 14 at 1. The record
   supports Defendant. See, e.g., R. at 191–193. Regardless, the “standard of review for
   supplemental security income cases mirrors the standard applied in social security
   disability cases.” Bailey v. Sec’y of Health & Human Servs., 922 F.2d 841, No. 90-3265,
   1991 WL 310, at *3 (6th Cir. Jan. 3, 1991) (table); see also Roby v. Comm’r of Soc. Sec.,
   No. 12-10615, 2013 WL 451329, at *3 (E.D. Mich. Jan. 14, 2013) (“The standard for
   disability under both the DIB and SSI programs is virtually identical.”), adopted in 2013
   WL 450934 (E.D. Mich. Feb. 6, 2013).
                                                 1
Case: 6:19-cv-00101-REW Doc #: 15 Filed: 04/23/20 Page: 2 of 17 - Page ID#: 1921




   I.     FACTUAL BACKGROUND AND PROCEDURAL HISTORY

          Napier is currently 49 years old. See R. at 191. He alleges disability beginning on

   May 31, 2015. Id. Napier applied for SSI & DIB benefits in February 2016. R. at 191,

   193. The SSA denied his claims initially on March 25, 2016, R. at 76 (Title XVI), 84

   (Title II), and upon reconsideration on July 19, 2016. R. at 96, 108. Following Napier’s

   August 2016 request, R. at 134, ALJ Jonathan Stanley held a hearing on March 22, 2018.

   R. at 31–68. At the hearing, attorney Thomas Polites represented Napier. R. at 31, 33.

   Claimant and impartial vocational expert (VE) Robert Piper testified. R. at 34–67. ALJ

   Stanley subsequently denied Napier’s claims on July 25, 2018. R. at 14–24. The Appeals

   Council denied review, and thus upheld the ALJ’s decision, on February 22, 2019. R. at

   1–3.

          The ALJ made several particular findings in the required sequence.3 He

   determined that Napier had not engaged in substantial gainful activity since his March 31,

   2015, alleged onset date. R. at 16. The ALJ next determined that Napier had numerous

   severe impairments. R. at 16–18. However, ALJ Stanley then found that Napier did “not

   have an impairment or combination of impairments that [met] or medically equal[ed] the

   severity of one of the listed impairments in 20 CFR Part 404, Subpart P, Appendix 1[.]”

   R. at 18–19. The ALJ further made a detailed residual functional capacity (RFC) finding.

   R. at 19–22. Although ALJ Stanley found that Napier was “unable to perform [his] past

   relevant work,” the ALJ, with VE testimony in support, determined that, given Napier’s

   particular characteristics and RFC, “there are jobs that exist in significant numbers in the


   3
     The ALJ—as a preliminary predicate for a period of disability (per 42 U.S.C. §
   416(i)(2)(C)) and disability benefits (per 42 U.S.C. § 423(a)(1)(A))—found that Napier
   satisfied the §§ 416(i)(3) & 423(c)(1) insured-status requirements through December 31,
   2019. R. at 14, 16.
                                                2
Case: 6:19-cv-00101-REW Doc #: 15 Filed: 04/23/20 Page: 3 of 17 - Page ID#: 1922




   national economy that [Napier] can perform[.]” R. at 22–23. Based on these

   considerations, the ALJ ruled that Napier was not under a disability from March 31,

   2015, through the date of decision. See R. at 15, 23. Dissatisfied with the result of the

   SSA’s subsequent administrative process, which denied him relief, Napier turned to

   federal court for review.

   II.       ANALYSIS

             A.      Standard of Review

             The Court has carefully considered the ALJ’s decision, the transcript of the

   administrative hearing, and the pertinent administrative record. The Court has turned

   every apt4 sheet, primarily focusing on the portions of the record to which the parties

   specifically cite. See DE 10 (General Order 13-7), at ¶ 3(c) (“The parties shall provide the

   Court with specific page citations to the administrative record to support their arguments.

   The Court will not undertake an open-ended review of the entirety of the administrative

   record to find support for the parties’ arguments.”).

             Judicial review of an ALJ’s decision to deny disability benefits is a limited and

   deferential inquiry into whether substantial evidence supports the denial’s factual

   decisions and whether the ALJ properly applied relevant legal standards. Blakley v.

   Comm’r of Soc. Sec., 581 F.3d 399, 405 (6th Cir. 2009); Jordan v. Comm’r of Soc. Sec.,

   548 F.3d 417, 422 (6th Cir. 2008); Brainard v. Sec’y of Health & Human Servs., 889

   F.2d 679, 681 (6th Cir. 1989) (citing Richardson v. Perales, 91 S. Ct. 1420, 1427

   (1971)); see also 42 U.S.C. § 405(g) (providing and defining judicial review for Social




   4
       That is, those records relevant to the particular issues Napier presents for review.
                                                   3
Case: 6:19-cv-00101-REW Doc #: 15 Filed: 04/23/20 Page: 4 of 17 - Page ID#: 1923




   Security claims) (“The findings of the Commissioner of Social Security as to any fact, if

   supported by substantial evidence, shall be conclusive[.]”).

          Substantial evidence means “more than a scintilla of evidence, but less than a

   preponderance; it is such relevant evidence as a reasonable mind might accept as

   adequate to support a conclusion.” Cutlip v. Sec’y of Health & Human Servs., 25 F.3d

   284, 286 (6th Cir. 1994); see also Warner v. Comm’r of Soc. Sec., 375 F.3d 387, 390 (6th

   Cir. 2004). The Court does not try the case de novo, resolve conflicts in the evidence, or

   revisit questions of credibility. Bass v. McMahon, 499 F.3d 506, 509 (6th Cir. 2007).

   Similarly, the Court does not reverse findings of the Commissioner or the ALJ merely

   because the record contains evidence—even substantial evidence—to support a different

   conclusion. Warner, 375 F.3d at 390. Rather, the Court must affirm the agency decision

   if substantial evidence supports it, even if the Court might have decided the case

   differently if in the ALJ’s shoes. See Longworth v. Comm’r of Soc. Sec., 402 F.3d 591,

   595 (6th Cir. 2005); Her v. Comm’r of Soc. Sec., 203 F.3d 388, 389–90 (6th Cir. 1999).

          The ALJ, when determining disability, conducts a five-step analysis. See Preslar

   v. Sec’y of Health & Human Servs., 14 F.3d 1107, 1110 (6th Cir. 1994); 20 C.F.R. §

   404.1520(a)(4); id. at § 416.920(a)(4).5 At Step 1, the ALJ considers whether the

   claimant is performing substantial gainful activity. See Preslar, 14 F.3d at 1110; 20

   C.F.R. § 416.920(a)(4)(i). At Step 2, the ALJ determines whether one or more of the

   claimant’s impairments are severe. Preslar, 14 F.3d at 1110; 20 C.F.R. §

   416.920(a)(4)(ii). At Step 3, the ALJ analyzes whether the claimant’s impairments, alone


   5
     Again, “the same legal standards and sequential evaluation process is employed for
   making the disability determination regardless of whether an application is for DIB or
   SSI.” Elliott v. Astrue, No. 6:09-CV-069-KKC, 2010 WL 456783, at *4 (E.D. Ky. Feb. 3,
   2010).
                                                4
Case: 6:19-cv-00101-REW Doc #: 15 Filed: 04/23/20 Page: 5 of 17 - Page ID#: 1924




   or in combination, meet or equal an entry in the Listing of Impairments. Preslar, 14 F.3d

   at 1110; 20 C.F.R. § 416.920(a)(4)(iii). At Step 4, the ALJ defines RFC and considers

   whether the claimant can perform past relevant work. Preslar, 14 F.3d at 1110; 20 C.F.R.

   § 416.920(a)(4)(iv). The inquiry at this stage (if applicable) is whether the claimant can

   still perform that type of work, not necessarily the specific past job. See Studaway v.

   Sec’y of Health & Human Servs., 815 F.2d 1074, 1076 (6th Cir. 1987). Finally, at Step 5,

   when the burden shifts to the Commissioner, if the claimant cannot perform past relevant

   work, the ALJ determines whether significant numbers of other jobs exist in the national

   economy that the claimant can perform, given the applicable RFC. See Preslar, 14 F.3d

   at 1110; 20 C.F.R. § 404.1520(a)(4); id. at § 416.920(a)(4)(iv). If the ALJ determines at

   any step that the claimant is not disabled, the analysis ends at that step. Mowery v.

   Heckler, 771 F.2d 966, 969 (6th Cir. 1985); 20 C.F.R. § 404.1520(a)(4); id. at §

   416.920(a)(4).

          When reviewing the ALJ’s application of the legal standards, the Court gives

   deference to his interpretation of the law and reviews the decision for reasonableness and

   consistency with governing statutes. Whiteside v. Sec’y of Health & Human Servs., 834

   F.2d 1289, 1292 (6th Cir. 1987). In a Social Security benefits case, the agency’s

   construction of the statute should be followed “unless there are compelling indications

   that it is wrong.” Merz v. Sec’y of Health & Human Servs., 969 F.2d 201, 203 (6th Cir.

   1992) (quoting Whiteside, 834 F.2d at 1292).

          B.        The ALJ did not reversibly err.

          Napier makes three arguments: that ALJ Stanley erroneously assigned “little”

   weight to the RFC assessments of two alleged treating sources, DE 12 at 6–7, that VE



                                                 5
Case: 6:19-cv-00101-REW Doc #: 15 Filed: 04/23/20 Page: 6 of 17 - Page ID#: 1925




   Piper’s testimony established Plaintiff’s disability,6 id. at 7, and, essentially, that

   substantial evidence does not support Judge Stanley’s reliance on “the opinion and testing

   of” state consultant opinions,7 id. at 2, 7. The Court evaluates each in turn.

                                    Alleged Treating Sources

          In the three weeks preceding the March 22, 2018, administrative hearing, APRNs

   Debra Napier and Teresa Cole, completed assessment forms regarding Plaintiff’s

   physical and mental functional capacity. See R. at 1805–09 (Napier), 1810–14 (Cole).

   Napier (and Cole) concluded that Plaintiff “is unable to do any kind of work.” R. at 1805;

   see R. at 1810 (Cole opining that Plaintiff could work “0 hours per day”). ALJ Stanley, as

   the fact of this appeal makes clear, rejected Napier and Cole’s conclusions and otherwise

   assigned their opinions “little weight[.]” R. at 22. Claimant contends that the APRNs,

   “[a]s the treating professionals, . . . have a better idea of the condition of Shannon Napier

   and the ALJ erred in not giving more weight to those treating sources.” DE 12 at 6. [It is



   6
     Plaintiff initially presented this second theory quite differently. Napier suggested that he
   would argue Judge Stanley failed to consider whether the effects of all Napier’s
   impairments (though when considered individually, insufficiently debilitating) combined
   to render him disabled. See id. at 2. However, Claimant’s ultimate argument abandons
   any step-3 theory. See id. at 7. In any event, the ALJ thoroughly considered Napier’s
   impairments—deeming many severe—and, after extensive analysis, found that the
   combined effects were not categorically disabling (i.e., of listing-level severity). See R. at
   17–19. Plaintiff’s bald suggestion of possible error, if not intentionally abandoned
   certainly undeveloped, warrants no relief.
   7
     This is the Court’s (permissive) reading of Napier’s third theory. See id. at 7. Plaintiff’s
   initial statement of the issues, id. at 3, informs the Court’s interpretation. However, to the
   extent Napier meant to argue what he explicitly wrote—i.e., that “justice” somehow
   demands that the Court ignore binding limitations on the scope of review and weigh the
   evidence anew, see id. at 7—the Supreme Court (and the statute) unequivocally refute the
   contention. “On judicial review, an ALJ’s factual findings . . . ‘shall be conclusive’ if
   supported by ‘substantial evidence.’” Biestek v. Berryhill, 139 S. Ct. 1148, 1153 (2019)
   (quoting 42 U.S.C. § 405(g)). Disregarding controlling law would hardly serve the
   interests of justice. The Court does its best to discern what Napier means by the “C.E.”
   reference, unburdened by record citation.
                                                 6
Case: 6:19-cv-00101-REW Doc #: 15 Filed: 04/23/20 Page: 7 of 17 - Page ID#: 1926




   unclear who, exactly, Plaintiff is claiming the APRNs’ knowledge was superior to.] The

   Court finds that the APRN opinions were not entitled to “treating source” deference and

   that Judge Stanley gave defensible weight to the Napier and Cole assessments.

          First, the standard. Plaintiff does not back his argument with citation to authority,

   but the substance indicates that Napier is asserting a violation of the so-called “treating-

   physician rule.” Wilson v. Comm’r of Soc. Sec., 378 F.3d 541 544 (6th Cir. 2004). Under

   this rule, an ALJ generally must give “greater deference” to “the opinions of treating

   physicians than to those of non-treating physicians.” Rogers v. Comm’r of Soc. Sec., 486

   F.3d 234, 242 (6th Cir. 2007). And, when “discounting treating physicians’ opinions,”

   ALJs must provide good reasons—“reasons that are ‘sufficiently specific to make clear to

   any subsequent reviewers the weight the adjudicator gave to the treating source’s medical

   opinion and the reasons for that weight.’” Id. at 242–43.

          The assessing APRNs are, of course, not physicians. Plaintiff does not argue

   otherwise but characterizes Napier and Cole as “treating sources.” DE 12 at 6. 8 It is true

   that the “treating physician” rule is really a generic descriptor for regulations regarding

   the SSA’s evaluation of “treating source” opinions. See 20 C.F.R. §§ 404.1527(a)(2),

   416.927(a)(2).9 Nonetheless, for present purposes, the moniker is apt enough. Deference

   under the “treating source” rules is due only to “acceptable medical sources[.]” id., which

   the applicable regs limit (with certain exceptions not relevant here) to “[l]icensed


   8
     The ALJ did not express any view concerning whether Napier and Cole were “treating”
   sources. See R. at 22.
   9
     Per the SSA, a treating source is an “acceptable medical source” that “has, or has had,
   an ongoing treatment relationship with [a claimant].” 20 C.F.R. § 404.1527(a)(2). In turn,
   an “ongoing treatment relationship” exists “when the medical evidence establishes that
   [the claimant sees], or ha[s] seen, the source with a frequency consistent with accepted
   medical practice for the type of treatment and/or evaluation required for” the claimant’s
   “medical condition(s).” Id.
                                                7
Case: 6:19-cv-00101-REW Doc #: 15 Filed: 04/23/20 Page: 8 of 17 - Page ID#: 1927




   physicians[.]” 20 C.F.R. § 404.1513(a) (eff. 9/3/13–3/26/17).10 Thus, the ALJ had no

   obligation to deferentially review the opinions of APRNs Napier and Cole under 20

   C.F.R. § 404.1527(c)(2). See supra notes 9 & 10; cf. Monette v. Colvin, 654 F. App’x

   516, 518 (2d Cir. 2016) (“[A] nurse practitioner is not an ‘acceptable medical source’

   whose opinion is eligible for ‘controlling weight.’”); Hartman v. Colvin, 954 F. Supp. 2d

   618, 643 (W.D. Ky. 2013) (same).

          Alternatively, if Napier intended to more generally indict the ALJ’s handling of

   the APRN assessments, the Court sees no error.11 An ALJ must evaluate non-treating-

   source opinions. See, e.g., 20 C.F.R. § 404.1527(c) (“Regardless of its source, we will

   evaluate every medical opinion we receive.”). That happened. See R. at 22. Judge Stanley

   gave the Napier and Cole opinions “little weight[,]” but he certainly did not ignore them.

   Moreover, substantial evidence supports the minimal weight assignment.


   10
      A revised version of § 404.1513 took effect on March 27, 2017. See Revisions to Rules
   Regarding the Evaluation of Medical Evidence, 82 FR 5844-01. The revision was
   implemented as part of a final rule that, among other changes, disposed of distinctions
   between evaluation of “acceptable” and other medical sources for claims filed on or after
   March 27, 2017. See id. The current framework—though retaining the preexisting
   evaluation principles for pre-March 2017 claims—omits any definition for “acceptable
   medical sources.” Compare 20 C.F.R. § 404.1527, with id. at § 404.1513. However, the
   SSA accounted for this definitional deficit during the rulemaking process. For claims,
   like Napier’s, filed on or before the final rule’s effective date, the SSA “continue[s] to
   use” certain prior rules, including the rule that “APRNs are not [acceptable medical
   sources], as explained in [then] current” 20 C.F.R. §§ 404.1513 & 416.913. See Proposed
   Revisions to Rules Regarding the Evaluation of Medical Evidence, 81 FR 62560-01
   (NPRM proposed implementation plan); Revisions to Rules Regarding the Evaluation of
   Medical Evidence, 82 FR 5844-01 (stating that SSA “decided to implement these final
   rules consistent with [the] proposed implementation process”). Thus, the APRN
   assessments were not entitled to “treating source” deference under governing law.
   11
      Indeed, in the Court’s view, the ALJ’s handling and the supportive record are sufficient
   to satisfy the more stringent, though inapplicable, treating source requirements. See
   Biestek v. Comm’r of Soc. Sec., 880 F.3d 778, 785 (6th Cir. 2017) (conditioning
   deference to treating physician’s opinion on the opinion being “supported by clinical and
   laboratory diagnostic evidence not inconsistent with other substantial evidence in the
   record”), aff’d, Biestek v. Berryhill, 139 S. Ct. 1148 (2019).
                                               8
Case: 6:19-cv-00101-REW Doc #: 15 Filed: 04/23/20 Page: 9 of 17 - Page ID#: 1928




          The ALJ identified three bases for discounting the Cole/Napier opinions. First,

   Judge Stanley found the APRNs’ March 2018 conclusions—that Plaintiff’s impairments

   totally foreclosed his ability to work—inconsistent with the “largely normal” results of a

   January 2018 physical examination at Glendale Medical Center. R. at 22 (citing Glendale

   treatment records, R. at 1792–1804). An opinion’s consistency, or lack thereof, “with the

   record as a whole” is a recognized, valid factor in the weighing calculus. 20 C.F.R. §

   404.1527(c)(4). The record fully supports the ALJ’s inconsistency finding.12 Judge

   Stanley also justifiably rejected “opinions on issues reserved for the Commissioner[,]” R.

   at 22, such as APRN Napier’s conclusion that Plaintiff is “unable to work[.]” R. at 1805;

   see 20 C.F.R. § 404.1527(d)(1); Allen v. Comm’r of Soc. Sec., 561 F.3d 646, 652 (6th Cir.

   2009); Bass, 499 F.3d at 511. Last, the ALJ accurately (and to put it mildly) noted that

   APRN Cole’s report of Plaintiff’s “Global Assessment of Functioning” score within the

   71-80 range “is inconsistent with a finding of mostly poor/no abilities.” R. at 22; R. at

   1811 (GAF Score).13



   12
      Claimant visited the Glendale Medical Center on December 13, 2017, January 3, 2018,
   and January 11, 2018 (records list APRN Cole as the provider for this final visit). R. at
   1792–1803. The results of physical examinations on all three occasions reflect only one
   abnormality; right knee “tenderness and limited [range of movement.]” R. at 1794, 1799,
   1803. The treatment records otherwise depict Napier as, e.g., “ambulating normally[,]”
   exhibiting normal “breath sounds” with “good air movement” and “no wheezing”;
   demonstrating “normal” motor strength “and normal tone”; and presenting “normal gait
   and station[.]” Id. Further, as to difficulties with anxiety and depression, Plaintiff himself
   reported no resulting “interfere[nce] with [his] activities of daily living[.]” R. at 1794,
   1802. The March reports? Starkly different.
   13
      “GAF is a tool used by health-care professionals to assess a person’s psychological,
   social, and occupational functioning on a hypothetical continuum of mental illness.”
   Mosley v. Comm’r of Soc. Sec., No. 3:14-CV-278, 2015 WL 6857852, at *4 n.4 (S.D.
   Ohio Sept. 14, 2015) (citing Diagnostic and Statistical Manual of Mental Disorders 34
   (4th ed. 2000) (DSM-IV). “A GAF score of 71 to 80 indicates ‘no more than slight
   impairment in social, occupational, or school functioning (e.g., temporarily falling behind
   in schoolwork).’” Id. (quoting DSM-IV at 34).
                                                 9
Case: 6:19-cv-00101-REW Doc #: 15 Filed: 04/23/20 Page: 10 of 17 - Page ID#: 1929




          The full record provides further support. [The Court may, of course, consider

   pieces of record evidence “even if the ALJ failed to cite” them. Heston v. Comm’r of Soc.

   Sec., 245 F.3d 528, 535 (6th Cir. 2001).] For instance, Cole represents treating Plaintiff

   for only 5 months prior to completing the form. R. at 1810. Given the chronic nature of

   several conditions for which Cole claimed to be treating Plaintiff, see id. (listing, e.g.,

   COPD & Type II Diabetes), the absence of relative longitudinal treatment presents

   another fair discounting basis. See, e.g., 20 C.F.R. § 404.1527(c)(2)(i) & (ii) (listing, as

   factors for opinion evaluation, “frequency of examination[,]” as well as the length,

   “[n]ature and extent of the treatment relationship”).

          Also, the APRN opinions, though given on the same day, are themselves partly

   inconsistent. Compare R. at 1805 (“capable of stooping[,]” “bending[,]” and able to walk

   continuously “for 10 minutes”), and R. at 1808 (finding Claimant’s mental abilities and

   aptitude for unskilled work “unlimited or very good” in 10 categories), with R. at 1810

   (no bending, stooping, and unable to walk), and R. at 1813 (ranking Plaintiff’s abilities

   and aptitude as “fair[,] poor[,] or none” in every category); see also 20 C.F.R. § 404.1527

   (Weight assignments may turn on an opinion’s consistency with the full record.). Cole’s

   opinion that Napier “cannot walk[,]” R. at 1810, is sharply contrary to Claimant’s own

   hearing testimony. See R. at 55 (representing that he “can walk” and tries to “help [his]

   girlfriend with washing dishes and maybe vacuuming some” (emphasis added)).

          Additionally, despite the RFC forms’ clear instructions on the importance of

   relating “particular medical findings to any reduction in capacity[,]” the completed

   assessments feature, at best, minimal detail and no elaboration. Neither Napier nor Cole

   cross references the results of objective medical testing or examination to support the



                                                10
Case: 6:19-cv-00101-REW Doc #: 15 Filed: 04/23/20 Page: 11 of 17 - Page ID#: 1930




   stated views.14 Napier argues the APRNs reviewed “objective diagnostic test[s], the

   positive findings from Dr. Yen, the surgery performed at the University of Kentucky[,]

   and the follow up treatment for the stroke and peripheral artery disease” before

   concluding that “Plaintiff was permanently and totally disabled.” DE 12 at 6. Yet,

   Plaintiff cites no evidence substantiating this purported expansive historical review—and,

   as recounted, the RFC forms certainly do not, themselves, claim any extensive record

   appraisals. Failure to present “relevant evidence to support a medical opinion” may, of

   course, justify a reduced weight assignment. See 20 C.F.R. § 404.1527(c)(3).

          In sum, figures seemingly plucked from mid-air on forms explicitly labeled RFC

   questionnaires are rightfully subject to ALJ scrutiny. “Any record opinion . . . may be

   rejected by the ALJ when the source’s opinion is not well supported by medical

   diagnostics or if it is inconsistent with the record.” Norris v. Comm'r of Soc. Sec., 461 F.

   App’x 433, 439 (6th Cir. 2012). Claimant entirely fails to grapple with any of the specific

   discounting bases that ALJ Stanley (with substantial evidentiary support) relied on. See

   DE 12 at 6–7. The additional discussed inconsistencies and a lack of objective support

   further justify the ALJ’s handling of the APRN opinions. At bottom, the ALJ rationally

   deemed the responses on the checkbox forms entitled to little weight. Plaintiff’s first

   challenge is meritless.

                                     Alleged VE Testimony

          Napier alleges that VE Piper “opined that the Plaintiff would likely miss up to

   three or more days of work per month, that he would have difficulty with staying on task,



   14
     The sole exception is Cole’s identification of a GAF score, which, again, does not
   empirically square with the severity of the limits reported. See supra n. 13 and
   accompanying text.
                                               11
Case: 6:19-cv-00101-REW Doc #: 15 Filed: 04/23/20 Page: 12 of 17 - Page ID#: 1931




   and that he would require more breaks than a normal employee.” DE 12 at 7. Given that

   this contention is factually inaccurate, it comes as no surprise that it is unaccompanied by

   a record citation. In reality, the VE addressed the availability of jobs for a “hypothetical

   individual” with the limitations that Napier describes. R. at 65–66 (emphasis added). As

   is typical in such administrative hearings, Judge Stanley, not the VE, broached the topic

   of such restrictions. See id. The VE merely offered his opinion regarding the lack of

   available work for a person with such theoretical limits. Claimant’s second argument

   turns entirely on his baseless reading of Piper’s testimony. Specifically, Napier claims

   that “the Plaintiff, according to the vocational expert, should be disabled based upon the

   amount of absences, the fact th[at] Plaintiff would not be able to perform a full work day,

   the fact that the Plaintiff would have to lay down with his legs at heart level twice

   throughout the course of everyday [sic], etc.” DE 12 at 7. That lone sentence is the extent

   of Claimant’s argumentation under the heading “Combined Effects[.]” Id. Because the

   contention hinges on a faulty premise (the mischaracterized VE testimony), Napier

   obviously is not entitled to relief on this theory.

                                     State Agency Consultants

           With a final, two-sentence volley, Napier challenges the ALJ’s “acceptance of the

   opinion and testing of the C.E.” DE 12 at 6. Seemingly, given that there was no C.E.,

   Claimant is obliquely challenging Judge Stanley’s assignment of “significant weight” to

   “the state agency consultants’ assessments[.]” R. at 22. As support for the argument,

   Napier does no more than baldly assert that “the overwhelming weight of the evidence”

   impeaches those opinions. The Court rejects this generalized, conclusory argument,

   unburdened by citation to the record or supporting authority. ALJ Stanley affirmed that



                                                 12
Case: 6:19-cv-00101-REW Doc #: 15 Filed: 04/23/20 Page: 13 of 17 - Page ID#: 1932




   he gave “careful consideration” to “all the evidence” and found the state consultants’

   opinions consistent “with the record as a whole.” R. at 15, 22. Napier’s nonspecific

   argument regarding unnamed and allegedly “overwhelming” contrary evidence plainly

   earns no remedy; the Court could not reverse the ALJ’s decision based on alleged

   infirmities Napier himself declined to identify. Vague allusions, sans citation (or even

   method of intelligible identification), to purported error are patently deficient. “It is not

   enough for a party to mention a possible argument in the most skeletal way and leave the

   court to put flesh on its bones.” Brenay v. Schartow, 709 F. App’x 331, 336 (6th Cir.

   2017) (internal citations and quotation marks are omitted).

          Addressing an unadorned allegation that an adverse disability decision was “not

   supported by substantial evidence in the administrative record,” the Sixth Circuit

   reasoned:

          This challenge warrants little discussion, as [claimant] has made little
          effort to develop this argument in her brief on appeal, or to identify any
          specific aspects of the Commissioner’s determination that lack support in
          the record. Under these circumstances, we decline to formulate arguments
          on [claimant’s] behalf, or to undertake an open-ended review of the
          entirety of the administrative record to determine (i) whether it might
          contain evidence that arguably is inconsistent with the Commissioner’s
          decision, and (ii) if so, whether the Commissioner sufficiently accounted
          for this evidence. Rather, we limit our consideration to the particular
          points that [claimant] appears to raise in her brief on appeal.

   Hollon ex rel. Hollon v. Comm’r of Soc. Sec., 447 F.3d 477, 490–91 (6th Cir. 2006). So

   too here. The Court, consistent with Hollon, has evaluated the merits of “the particular

   points that [Napier] appears to raise in” his motion. Plaintiff’s final argument, lacking a




                                                13
Case: 6:19-cv-00101-REW Doc #: 15 Filed: 04/23/20 Page: 14 of 17 - Page ID#: 1933




   particularized point of any kind, simply is not one of them.15 Claimant earns little

   discussion and no relief on this final thrust. See, e.g., United States v. Bradley, 917 F.3d

   493, 509 (6th Cir. 2019) (“[I]ssues adverted to in a perfunctory manner, unaccompanied

   by some effort at developed argumentation, are deemed waived.” (internal citations and

   quotation marks omitted)); Howard v. City of Girard, 346 F. App’x 49, 52 (6th Cir. 2009)

   (citing cases); United States v. Reed, 167 F.3d 984, 993 (6th Cir. 1999); Buziashvili v.

   Inman, 106 F.3d 709, 719 (6th Cir. 1997); McPherson v. Kelsey, 125 F.3d 989, 995–96

   (6th Cir. 1997).16

                                           The Walker

          One more point. Napier makes much of a “walker with [a] seat . . . prescribed

   soon before the [h]earing[.]” See, e.g., DE 12 at 6. Plaintiff contends he “would be

   required to use” this assistive device on an ongoing basis. Id. The ALJ specifically

   addressed the walker issue. Judge Stanley noted that in January 2018, Plaintiff was able

   to ambulate freely, and that the “pre-ulcerative lesion and tinea pedis” (for which the


   15
       Really, it is not even clear what “testing” or which opinion Napier contends is
   impeached by purportedly “overwhelming” (but unidentified) evidence. Claimant
   purports to attack the ALJ’s reliance on a single “C.E.” DE 12 at 7. Napier did not
   participate in a consultative examination. See R. at 71, 79, 91, 102 (concluding that no
   consultative examination was necessary). Thus, Judge Stanley did not rely on any “C.E.”
   opinion. Rather, the ALJ gave significant weight to two state agency consultants (not one,
   as the argument suggests): Drs. Irlandez and Freudenberger. R. at 22, 97, 103, 108. This
   is generally permissible. Gibbens v. Comm’r of Soc. Sec., 659 F. App’x 238, 247 (6th Cir.
   2016) (“State agency medical consultants are highly qualified physicians and
   psychologists who are experts in the evaluation of the medical issues in disability claims
   under the Social Security Act[.]”). And Napier’s generic opposition justifies no deeper
   inspection. The ALJ rested on proof he reasonably found more reliable.
   16
      An additional fatal frailty in Napier’s last claim is the failure to argue a lack of
   substantial evidence to support the ALJ’s reliance on the state consultants’ opinions. An
   argument that ignores the applicable standard earns no redress. See Blakley, 581 F.3d at
   406 (“[I]f substantial evidence supports the ALJ’s decision, this Court defers to that
   finding ‘even if there is substantial evidence in the record that would have supported
   an opposite conclusion.’”) (emphasis added & citation omitted).
                                               14
Case: 6:19-cv-00101-REW Doc #: 15 Filed: 04/23/20 Page: 15 of 17 - Page ID#: 1934




   walker was prescribed) was expected to “heal shortly.” R. at 19. Dr. Chih Yen, after

   prescribing the walker on February 12, 2018, directed Napier to “follow up again in 2

   weeks[.]” R. at 1746. Napier scheduled another visit for February 23, 2018. Id. However,

   the record includes no documentation for any subsequent visit.17 More importantly,

   nothing in the papers from the initial visit suggests that Dr. Yen believed, as the citation-

   free briefing suggests, that Plaintiff would require a walker once the pre-ulcerative lesion

   healed.

             Moreover, Napier specifically faults the ALJ (on this topic) only for failing to

   “even ask[ ]” the VE about the walker. Yet, an ALJ’s step-5 hypothetical questioning

   need only include the claimant’s “credible functional limitations[.]” Santiago v. Comm’r

   of Soc. Sec., No. 1:13-CV-01216, 2014 WL 903115, at *6 n.8 (N.D. Ohio Mar. 7, 2014);

   see also Justice v. Comm’r Soc. Sec. Admin., 515 F. App’x 583, 588 (6th Cir. 2013).

   Because the ALJ’s step 4 determination typically squares with the VE inquiries, to

   demonstrate error based on an omitted limitation at step 5, a claimant generally must

   establish the absence of substantial evidentiary support for the ALJ’s step 4 RFC

   formulation. Here, it was Plaintiff’s burden to establish that his RFC (and thus VE

   hypotheticals) should have included a walker-use limitation. See Preslar, 14 F.3d at

   1110. He failed to carry it (and truly failed to even present the predicate step 4 argument).

             Again, Napier identifies nothing that contradicts the ALJ’s conclusion that his

   “walker use was” to be “for a short period.” R. at 18. Claimant was ambulating normally,

   with normal gait and station, less than a month before he was prescribed the walker. R. at



   17
     At the administrative hearing, Claimant indicated a follow-up with Dr. Yen scheduled
   for March 29, 2018. R. at 53. Napier did not address whether he attended (or any results
   of) the February 23, 2018, scheduled appointment.
                                                15
Case: 6:19-cv-00101-REW Doc #: 15 Filed: 04/23/20 Page: 16 of 17 - Page ID#: 1935




   1803 (January 11, 2018, records). Plaintiff offers, and the Court sees, no evidence to

   suggest that a “pre-ulcerative lesion” behind a single toe was likely to render Napier

   walker reliant for a period lengthy enough to be meaningful for purposes of the relevant

   analysis. R. at 1746; see 42 U.S.C. § 423(d)(1)(A) (A disabling impairment is one that

   “has lasted or can be expected to last for a continuous period of not less than 12

   months[.]”).18 Indeed, the tone of the related medical records suggests the restriction was

   transitory. See R. at 1746 (setting two week follow-up, discussing need to “stay off his

   foot a little bit more” in the “meantime[,]” and recommending “passive range of motion

   exercises in foot”).19 Thus, the ALJ did not err in failing to include a walker-use

   restriction (or pose a hypothetical including same to the VE).

   III.   CONCLUSION

          In sum, ALJ Stanley exhaustively examined the conditions noted in Napier’s

   medical history. See R. at 17–22. The ALJ circumspectly surveyed the record for

   accompanying limitations and their substantiated severity. See id. The results of that

   analysis (which audited all records for, the progression and improvement in, and the

   prognoses for each identified impairment, all with a backdrop of conservative treatment

   and a typically non-compliant patient) led to a particular RFC which, in turn, formed the



   18
      See also 20 C.F.R. § 416.945 (“Your residual functional capacity is the most you can
   still do despite your limitations.” (emphasis added)); R. at 55 (Napier “can walk” and
   tries to “help [his] girlfriend with washing dishes and maybe vacuuming some[.]”);
   Davison v. Berryhill, No. 3:18-CV-00578-LLK, 2019 WL 1993549, at *1 (W.D. Ky.
   May 6, 2019) (finding no error in ALJ’s rejection of leg-elevation restriction as a
   “permanent or semi-permanent job restriction” where, inter alia, the record offered “no
   indication that Dr. Nair intended this one-time advice as a work restriction satisfying the
   12-month duration requirement”).
   19
       Cf. 20 C.F.R. § 404.1530(a) (“In order to get benefits, you must follow treatment
   prescribed by your medical source(s) if this treatment is expected to restore your ability
   to work.”).
                                               16
Case: 6:19-cv-00101-REW Doc #: 15 Filed: 04/23/20 Page: 17 of 17 - Page ID#: 1936




   basis for hypothetical questioning of VE Piper. The VE testified that significant jobs were

   available to an individual with the limits Judge Stanley found objectively and medically

   corroborated. Claiming error in Judge Stanley’s diligent review, Plaintiff offers little

   more than conclusory assertions.20 Napier’s single developed argument is, for the reasons

   discussed, fatally flawed. The balance of Claimant’s motion fails to wrestle effectively

   with the ALJ’s carefully described decisional calculus. It is not the Court’s responsibility

   to mine the record for posable sources of error; that task was Plaintiff’s. Ultimately,

   Napier’s perfunctory contentions show no ALJ missteps and entail no remedy.

          For all these reasons, the Court GRANTS DE 14 and DENIES DE 12. The Court

   will enter a separate Judgment.

          This the 23rd day of April, 2020.




   20
      Napier, as an introduction, did summarize certain portions of his medical history. DE
   12 at 3–5. Yet, Plaintiff fails to explain how that recitation supports any of his arguments
   or shows error in the ALJ’s review. See id. at 6–7. Claimant’s argument includes two
   citations to the VE’s hearing testimony and a reference to the APRN assessment exhibits;
   it lacks citations to any medical record or diagnostic result and fails to cite any specific
   portions of the ALJ’s reasoning that Napier intended to dispute. See id. Ultimately,
   Plaintiff’s brief—failing to concretely connect the factual portrayal to any alleged ground
   for relief—presents “argument” more in name than substance.
                                               17
